Title: To James Madison from Edmund Pendleton, 8 October 1780
From: Pendleton, Edmund
To: Madison, James


Dr Sir:Virga. Octobr 8. 1780
I have yr obliging favr of the 26th past, I know not when my first letter, after you kindly accepted my proposed correspondence, should have reached you, but be assured I have not miss’d a week since, nor shall I unless sickness prevents me, being a very Punctual tho’ not an entertaining correspondent; at this time I have not a word of foreign or domestic Intelligence to communicate, except that we had a report on Thursday last of a large fleet of British Ships arrived in Our Bay & that they were landing their Men at Portsmouth. But as I have heard nothing further of it & the Govr had no Account of such an Invasion on Fryday, I take it for granted the story is without foundation. I might indeed fill my paper if I was to trace Graves & Rodney thro’ the Various excursions my fancy has framed for them, but blank paper will give you as much Satisfaction as such a Reverie would.
What do you think of Government having advertised the time & place for the Execution of each condemn’d Rioter in Britain? It is a challenge to the Mob to come forth, & confirms me in a former opinion, that the despotism adopted at the commencement of the present Reign had a much more extensive Object than America & was intended to reach the whole Empire. I think I forse[e] it begun in Britain & that it will be prosecuted there whatever is the fate of America. And considering the number of Crown officers & Pensioners with the Creditors of Government & all their various Connections, It seems to me they will have a better chance of Succeeding there than here; so we can keep clear of their horid Tyrany, they may settle the other point amongst themselves. I am
Dr. Sr Yr Affe & Obt Servt
Edmd. Pendleton
